PER CURIAM.
Marsdin v. State, 813 So.2d 260 (Fla. 4th DCA 2002) (holding that detective had *1290probable cause to seize defendant and search defendant’s vehicle where detective instructed anonymous informant when and where drug transaction would take place, and immediately prior to transaction, detective observed defendant leave employment carrying a bag, enter a vehicle matching description given by informant, and drive to location where detective had directed).
AFFIRMED.
THOMPSON, PLEUS and MONACO, JJ., concur.